Title: To Thomas Jefferson from Joseph Lewis, Jr., 11 February 1806
From: Lewis, Joseph, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                            Washington 11th. February 1806
                        
                        Mr. Wallace Wormley lately a Captive at Tripoli is desirous of a Consular appointment in one of the Barbary
                            ports—from an acquaintance, with their language, Customs & habits, he considers himself qualified to discharge the
                            duties of the Office—I have long known the family of Mr. Wormley, and have some acquaintance with him, which induce a
                            hope that he may be successfull—I am, very respectfully
                        Sir, Yrs. Most Ob Servt.
                        
                            Jos. Lewis Jr.
                        
                    